            Case 8:19-ap-00610-MGW        Doc 31    Filed 03/31/20    Page 1 of 7




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov


In re:

SUMMIT-VIEW, LLC,

                     Debtor,                             Case No. 8:19-bk-10111-MGW

______________________________

JANET L. DENLINGER and HARRY
RYDER DENLINGER,

                     Plaintiffs,

v.                                                       Adv. Case No. 8:19-ap-00610-MGW

SUMMIT VIEW, LLC, a Florida limited
Liability company; DOUGLAS J. WEILAND,
an individual; JES PROPERTIES, INC., a Florida
corporation; KEENE SERVICES, INC., a Florida
corporation; and FLORIDA DESIGN
CONSULTANTS, INC., a Florida corporation,
CITY OF DADE CITY, a political subdivision of the
State of Florida; and SOUTHWEST FLORIDA
WATER MANAGEMENT DISTRICT, a political
Subdivision of the State of Florida,

                  Defendants.
_________________________________


                     DEFENDANT KEENE SERVICES, INC.’S
                MOTION TO DISMISS THIRD AMENDED COMPLAINT

         COMES NOW, KEENE SERVICES, INC., a Florida corporation (“Keene Services”), by

and through its undersigned attorney and pursuant to Bankruptcy Rule 7012 and other applicable

law hereby moves this Court to dismiss Counts I, III, IV and VI as to Keene Services and

alleges:
             Case 8:19-ap-00610-MGW          Doc 31     Filed 03/31/20     Page 2 of 7




       1.      The Third Amended Complaint alleges four claims against Keene Services arising

from excavation on the Debtor/Defendant’s, Summit View, LLC's, real property: Count I for

declaratory relief, Count III for public nuisance, Count IV for private nuisance, and Count VI for

negligence. All of the Plaintiff’s purported causes of action suffer from multiple failings which

require dismissal.

       2.      In reviewing a motion to dismiss, the Court must accept the allegations in the

complaint as true and consider them in the light most favorable to the plaintiff. Siegle v.

Progressive Consumers Inc. Co., 819. So 2d 732, 734-35 (Fla. 2002); Nicarry v. Eslinger,

990 So. 2d 319, 326 (Fla. 3d DCA 2008). Under the Federal Rules, a complaint must contain

allegations of "ultimate fact" that would support the plaintiffs' theory of relief.     A pleading

which sets forth a claim for relief must state a cause of action and shall contain a short and plain

statement of the ultimate facts showing that the pleader is entitled to relief. Beckler v. Hoffman,

550 So 2d 68 70 (Fla. 5th DCA 1989). The Plaintiffs fail to allege sufficient facts to state a cause

of action in either of the counts in the Third Amended Complaint, and therefore it should be

dismissed.

       3.      The Plaintiff’s Count I seeks a declaratory judgment regarding existing zoning

and approvals of the Debtor Summit View’s real property. In the 102 paragraphs of the Third

Amended Complaint, Keene Services is mentioned by name only six times, and none are

substantive. The first time is in paragraph 7 where Keene Services is described as one “which

excavates, loads onto dumptrucks, and removes dirt in connection with Summit-View’s dirt

mining operations…”      The second mention is in paragraph 10 where Plaintiffs identify Keene

Services. The third time is in paragraph 18 describing the removal of this action to the United

States Bankruptcy Court. The fourth time is in paragraph 59 where Plaintiffs mention its circuit
            Case 8:19-ap-00610-MGW         Doc 31     Filed 03/31/20     Page 3 of 7




court lawsuit filed on April 24, 2018. The fifth and sixth times are paragraphs 76 and 77 where

Plaintiffs “throw in” Keene Services as a party who may have an interest in the declaratory

judgment action. Keene Services has no interest.

       4.     During all the discussion of zoning approvals, permits, SWFWMD approvals,

plats and construction plans, Keene Services is never mentioned.     Even the section involving

Expiration of Zoning and Beginning of Unauthorized For-profit Mining (para. 39-48) fails to

mention Keene Services.

       5.     Keene Services is not and has never been a party to any of the regulatory permits

to which the Plaintiffs assert violations. A declaratory judgment against Keene Services related

to Count I will not affect anything. The absence of Keene Services in Count I would not

prejudice any parties, and an adequate remedy is still available if Keene Services is not part of

Count I.

       6.     The Count III public nuisance claim under §373.433, Fla. Stat. is available to

obtain an injunction related to the existence and operation of any stormwater management

system, dam, impoundment, reservoir, appurtenant work or works. It appears to apply to a

private citizen’s cause of action when the government regulatory authority fails to act when, for

example, a stormwater management system violates the laws of Florida.

       7.     The Plaintiffs have improperly named Keene Services as a party to this Count III.

The Third Amended Complaint fails to separate conduct of Keene Services. The Plaintiff

summarily alleges in paragraph 113(a)-(c) that Summit View, LLC, Douglas J. Weiland, JES

Properties, Inc., and Keene Services collectively constructed a stormwater management system

in violation of certain SWFWMD permits. The Plaintiff fails to identify Keene Services as the

permit applicant, permit holder, adjacent property owner or party responsible for constructing or
              Case 8:19-ap-00610-MGW          Doc 31   Filed 03/31/20     Page 4 of 7




managing the stormwater management system which alleged failure contributed to or caused the

alleged trespass onto the Plaintiffs’ real property.

       8.       The Plaintiffs’ Third Amended Complaint fails to allege the time frame when

such “construction” was performed.         This is important because Keene Services was not

incorporated until April 2009 and had no relationship with the subject property until 2013.

       9.       Section 373.433, Fla. Stat., does not apply to Keene Services. Further, §373.136,

Fla. Stat., is not applicable to Plaintiffs, and their request for fees should be stricken. Section

373.136, Fla. Stat., provides fees for actions by the governing board to enforce its regulations

and orders.

       10.      Count IV is for private nuisance. Private nuisance is subject to an objective

standard which is comparable to the objective standard used in negligence, to wit: is the effect of

the condition complained of on ordinary persons with a reasonable disposition in ordinary health

and possessing the average and normal sensibilities. Beckman v. Marshall, 85 So.2d 552, 555

(Fla. 1956).    Anything which annoys or disturbs someone in the free use, possession or

enjoyment of their property may become a nuisance and may be restrained. Ray v. Flynn, 690

So.2d 1341 (Fla. 3d DCA 1997). While there is no exact rule to determine what constitutes a

nuisance, it must be substantial and unreasonable. Rae, 690 So.2d at 1343.

       11.      Count IV for private nuisance should be dismissed as to Keene Services. First,

paragraph 122 qualifies Keene Services involvement in the lawsuit to “should Keene-Services

continue to be involved should dirt mining operations resume”.           Keene Services was an

independent contractor which excavated dirt, loaded the dirt onto dump trucks and removed the

dirt from Debtor Summit-View’s property. Keene Services ability to access Debtor Summit-

View’s property was solely with permission of the property owner. There is no allegation of
             Case 8:19-ap-00610-MGW           Doc 31     Filed 03/31/20     Page 5 of 7




Keene Services being physically on the Plaintiffs’ property, and the entry of an injunction as to

the property owner, Summit-View, resolves the issue without Keene Services’ involvement.

       12.     Count VI asserts a claim for negligence against Keene Services. Allegations

within Count VI are repugnant and should be dismiss. Don Mar, Inc. v. Gillis, 483 So.2d 870

(Fla. 5th DCA 1986); Opti, Inc. v. Sales Engineering Concepts, Inc., 701 So.2d 1234 (Fla. 4th

DCA 1997);Harry Pepper & Assoc., Inc. v. Lasseter, 247 So.2d 736 (Fla. 3d DCA 1971).

       13.     Paragraph 146 of the Third Amended Complaint alleges the property is Keene

Services’ open pit mining operation, but paragraphs 7 describes it as Summit View’s dirt mining

operation, and management services and oversight is by JES Properties. Paragraph 9 provides

JES Properties provides Summit View “all operational persons” and provides “management

services” in connection with Summit View’s dirt mining operations.

       14.      Keene Services is not the owner of any adjacent property to Plaintiffs, and it is

not the holder of any permits applicable to any adjacent property to Plaintiffs, yet Plaintiffs

allege in conclusory fashion that Keene Services had a duty to adjoining landowners because

Keene Services was “the contractor charged with oversight, management and performance of the

mining operation“. This is demonstrably false based on the allegations in the Third Amended

Complaint. There is no allegation that Keene Services was responsible for erosion control (para.

150), and it was not. There is no allegation that Keene Services was responsible for installing

silt screening anywhere on the property (para. 151), and it was not. There is no allegation that

Keene Services was provided with or knew about construction plans that allegedly were not

followed. Count VI summarily alleges Keene Services was negligent in failing to do these things

without alleging sufficient facts to establish a responsibility for them.

       15.     Paragraph 157 provides that Keene Services’ negligent performance would
             Case 8:19-ap-00610-MGW          Doc 31    Filed 03/31/20     Page 6 of 7




“potentially” deprive the Plaintiffs property of lateral support resulting in a “potentially”

weakened boundary. This is speculative damage and is not actionable.

       16.     Count VI fails to allege facts which would establish that Keene Services owed a

duty of care to the Plaintiff. Curd v Mosaic Fertiliza LLC, 39 So. 3d, 12 (Fla. 2010).

       17.     Finally, Count VI fails to state a cognizable claim for negligence because it fails

to identify when the tortious conduct allegedly occurred. Count VI merely alleges events

occurred, but not when they occurred. The lack of specificity does not allow for this Defendant

to prepare a responsive pleading. As stated previously, Keene Services was not contracted to

provide any work on the Debtor, Summit-View’s property until 2013. When and what events

apply to Keene Services is important for this Defendant to frame a responsive pleading.

       WHEREFORE, Defendant Keene Services, Inc. respectively request that Counts I, III, IV

and VI of the Third Amended Complaint as to this Defendant be dismissed, together with such

other relief as the Court deems proper.

                                      Darryl W. Johnston, Esq.
                                      Fla. Bar No. 768286
                                      Johnston and Sasser, P.A.
                                      29 S. Brooksville Avenue
                                      Brooksville, FL 34601
                                      (352) 796-5123
                                      (352) 799-3187 facsimile
                                      djohnston@johnstonandsasser.com


                                      /s/ DENNIS J. LeVINE, ESQ.
                                      DENNIS J. LeVINE, ESQ.
                                      Fla. Bar No. 0375993
                                      KELLEY KRONENBERG ATTORNEYS AT LAW
                                      1511 N. Westshore Blvd., Suite 400
                                      Tampa, FL 33607
                                      (813) 223-1697
                                      (813) 433-5275 (fax)
                                      E-mail: dlevine@kelleykronenberg.com
                                      Attorneys for Keene Services, Inc.
           Case 8:19-ap-00610-MGW             Doc 31     Filed 03/31/20     Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Notice of Appearance was
furnished either by electronic or standard first class mail to the parties listed below on this 31st
day of March, 2020.


                                               /s/ DENNIS J. LeVINE, ESQ.
                                               DENNIS J. LeVINE, ESQ.


Alberto F. Gomez, Jr., Esq.
401 East Madison St., Suite 3100
Tampa, FL 33602

Joseph F. Southron, Esq.
FOUR RIVERS LAW FIRM
400 N. Ashley Drive, Suite 1900
Tampa, Florida 33602

J. Michael Shea, Esq.
6301 Bayshore Blvd.
Tampa, FL 33611-5309

Donald E. Hemke, Esq.
CARLTON FIELDS
P.O. Box 3239
Tampa, FL 33601-3239
